Citation Nr: 1001906	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected impingement syndrome of the left 
shoulder, residual of left shoulder acromioclavicular 
separation.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 RO rating decision.  

Following the last RO adjudication in a March 2008 
Supplemental Statement of the Case (SSOC), the Veteran 
submitted additional evidence directly to the Board.  

In a December 2009 Informal Hearing Presentation (IHP), the 
Veteran's representative, on behalf of the Veteran, waived 
initial RO jurisdiction for this evidence.  The Board has 
accordingly accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.  

In an August 2009 rating decision, the RO proposed to reduce 
the evaluation of the service-connected left shoulder 
disability from 30 percent to 20 percent disabling.  

Currently, the record on appeal only contains a copy of this 
rating decision submitted by the Veteran in September 2009 in 
connection with his request for a hearing on the matter.  

Furthermore, the claims file does not indicate if a hearing 
was held, and a copy of a final rating decision, if any, 
reducing the rating of the left shoulder disability has not 
been associated with the record on appeal.  

Because the record is incomplete with regard to a copy of the 
rating decisions(s) and any hearing transcript(s), and 
because there is no indication that the Veteran filed a 
Notice of Disagreement disagreeing with a final rating 
decision, if issued, reducing the evaluation of the service-
connected left shoulder disability, the issue of the 
propriety of the reduction is not presently before the Board.  

In the December 2009 IHP, the Veteran's representative also 
raised the issue of whether the Veteran had filed a timely 
Notice of Disagreement (NOD) with regard to the issue of an 
increased evaluation for the service-connected cervical spine 
disability, which the RO denied in the September 2007 rating 
decision.  

Because the RO has not issued a rating decision addressing 
the issue or certified the issue for appellate consideration, 
it is not presently before the Board and must be referred to 
the RO for all indicated action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an evaluation in excess of 30 percent for the 
service-connected left shoulder disability addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The currently demonstrated degenerative changes of the 
lumbar spine, status post decompression and fusion is shown 
as likely as not to be due to trauma sustained during the 
Veteran's active service to include while performing 
parachute jumping.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by degenerative changes of the lumbar 
spine, status post decompression and fusion is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the fully favorable action taken hereinbelow, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue of service 
connection for a low back disorder has been accomplished.  


II.  Analysis

The Veteran is contending that service connection for a low 
back disorder is warranted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In making its determination, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the present claim, the Veteran asserts that his current 
low back disorder is the result of a 1969 parachute accident 
during service.  His DD Form 214 shows that he underwent 
basic airborne training during service and received the 
Parachute Badge.  

The service treatment record (STR) includes a September 1969 
treatment note showing that the Veteran had a jump injury to 
the left shoulder.  A jump injury report indicates that the 
Veteran was jumping from a C 119 aircraft at 7 to 8 knots, 
when his feet tangled in the suspension lines.  

On physical examination at discharge in March 1970, clinical 
evaluation of the spine was "normal," and the Veteran 
denied back trouble of any kind.  

Following his discharge, the first indication of a low back 
disorder consists of a September 1980 private (non-VA) lumbar 
spine X-ray study showing a mild right scoliosis; bone 
density, discs and joints appeared normal.  

Next, the record contains an April 2000 VA lumbar spine X-ray 
study showing mild L4-5 disc space narrowing; no pars defect; 
no significant arthropathy; mild spondylosis seen at L1-2 and 
T12-L1; and mild dextroscoliosis suggested on the frontal 
view.  

More recently, a January 2006 VA lumbar spine X-ray study 
showed the presence of a scoliosis; disc spaces relatively 
preserved; degenerative changes involved at the posterior 
elements at all levels; and degenerative changes of both 
sacroiliac joints.  

VA outpatient treatment records from November 2006 to October 
2007 show that the Veteran was treated intermittently for 
complaints of low back pain.  He complained of having had 
continuous low back pain since an in-service 1969 parachute 
accident.  

According to an October 2007 VA neurosurgery consultation 
note, a magnetic resonance imaging scan (MRI) revealed 
advanced degenerative changes a L2-3 and L3-4 with associated 
stenosis.  Decompressive surgery and fusion was recommended.  

In preparation for the recommended surgery, the Veteran 
underwent further consultation with a VA neurologist in 
November 2007.  The Veteran once more described his in-
service parachute accident, and the neurologist noted her 
opinion that the Veteran's severe degenerative changes as 
likely as not occurred as a result of the 1969 injury with 
progressive degeneration over the years.  

On further follow-up prior to his low back surgery, a VA 
neurologist in December 2007 similarly reported that the 
Veteran complained of a parachute jump injury in 1969, now 
with chronic back pain.  The assessment was that of status 
post lumbar degenerative changes worse at L2-4 that "[might] 
have been related to his parachute jump injury" and had now 
progressed.  

In January 2008, the Veteran underwent decompressive lumbar 
laminectomy L2-4; discectomy and PLIF using peak cages L2-3, 
L3-4; pedicle screw fixation L2-4 bilaterally; 
intertransverse posterolateral fusion L2-4, bilaterally.  The 
finding was degenerative disc at L2-3 and L3-4.  A post-
operative VA X-ray revealed no obvious complications.  

According to an April 2008 VA neurosurgery follow-up note, 
the Veteran reported that he was doing well with minimal back 
pain and no residual lower extremity pain originating from 
the back.  The physician also noted his opinion that "[it 
was] conceivable that the injury sustained by this [V]eteran 
in [a] 1969 paratrooping incident contributed to his low back 
problem."  

Finally, in support of his claim, the Veteran's wife 
submitted a June 2007 letter in which she wrote that she had 
known the Veteran for over 20 years and had been married to 
him for approximately 18 years.  She further indicated that 
the Veteran was suffering from back pain when she first met 
him and continued to have symptoms up until the present.  His 
health had begun to significantly deteriorate during the last 
5 or 6 years.  

Based upon a review of the record, the Board finds that 
service connection for a low back disability is warranted.  

First, the STR documents that the Veteran was injured in a 
parachute accident during his period of active service.  

Further, the lay evidence, including the statements of the 
Veteran and his wife, demonstrate that he continued to suffer 
from low back pain since that injury.  The lay assertions of 
continuous post-service symptoms are credible and competent 
evidence in support of the Veteran's claim.  See Layno, 6 
Vet. App. at 470; Espiritu, 2 Vet. App. at 494.  

Moreover, three VA physicians have indicated that the 
Veteran's low back disorder was due to his in-service 
parachute accident.  See Velez v. West, 11 Vet. App. 148, 152 
(1998).  These opinions are probative and uncontroverted.  
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).  

In short, there is evidence of an in-service injury followed 
by continuous symptoms since discharge and competent and 
unrebutted probative medical evidence establishing that the 
present disability is etiologically related to the in-service 
injury.  

Accordingly, the Board finds the evidence to be at least in a 
state of relative equipoise in showing that the Veteran's 
current degenerative changes of the lumbar spine, status post 
decompression and fusion is as likely as not due to an injury 
that he suffered in connection with strenuous and dangerous 
duty during his active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303; see also Hanson v. Derwinski, 1 Vet. App. 
512, 517 (1991).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, claim of service connection must be granted.  


ORDER

Service connection for degenerative changes of the lumbar 
spine, status post decompression and fusion is granted.  


REMAND

With regard to the claim for an increased evaluation for the 
service-connected impingement syndrome of the left shoulder, 
residual of left shoulder acromioclavicular separation, 
further development is warranted.  

First, there are pertinent VA treatment records currently not 
associated with the claims file.  

In particular, the record shows that the Veteran last 
underwent a VA examination to determine the severity of the 
service-connected left shoulder disorder in July 2007.  In 
October 2008, the Veteran submitted copies of September and 
October 2008 VA treatment records indicating that he had 
recently undergone left shoulder decompression.  

These treatment records also show that, following the 
surgery, the Veteran complained of left mid-scapular soft 
tissue pain, lateral scapula border pain, and pectoralis 
pain, which he described as radiation of the pain into the 
left forearm dorsal surface.  The assessment was that the 
Veteran's present symptoms of the left shoulder girdle were 
not related to his shoulder surgery but fit radicular 
symptoms.  

The Veteran also submitted a copy of an October 2009 VA 
orthopedic note showing that he had complained of being 
unable to use his left arm, such that he could lifting 
nothing heavier than a couple of pounds and could not grip 
anything with the left hand.  

With the exception of the isolated copies submitted by the 
Veteran, the pertinent VA treatment records have not been 
associated with the claims file.  

Similarly, the record indicates that the Veteran underwent a 
VA examination in May 2009 in connection with the RO's rating 
decision in which they proposed to reduce the evaluation of 
the service-connected left shoulder disability.  A copy of 
the VA examination report has not, however, been associated 
with the claims file.  

Because the results of the VA examination are pertinent to 
the present claim, remand is necessary to allow the RO an 
opportunity to associate a copy of the examination report 
with the claims file and readjudicate the present claim.  

In short, the record on appeal is presently incomplete, and 
the Board finds that the record otherwise lacks sufficient 
competent evidence upon which the Board can make a fully-
informed decision.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested hereinabove, the 
RO should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

Accordingly, this remaining matter is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After completing any initial 
development deemed warranted based upon a 
review of the entire record, the RO 
should obtain all of the Veteran's VA 
treatment records since January 2008 not 
currently associated with the claims 
file.  The RO must also obtain and 
associate with the claims file a copy of 
any VA examination report(s), to 
specifically include the May 2009 VA 
examination referred to in an August 2009 
rating decision, not currently associated 
with the claims file.  

2.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, to include scheduling the Veteran 
for a new VA examination to determine the 
present severity of the service-connected 
left shoulder disability, the RO should 
readjudicate the remanded claim in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


